LAND, J.
This is a suit to recover city license taxes for carrying on the express business during the years 1911 and 1912. There was judgment in favor of the defendant, and the plaintiff has appealed.
In the recent case of Hunter, City Tax Collector, v. Wells Fargo Express Company, 134 La. 358, 64 South. 139, this court held that similar license taxes were due by the same defendants.
It is admitted by counsel that the issues in the two eases are the same, and that the judg*180ment thereon should be the same, if this court is still of the same opinion. The court being of the same opinion, it follows that the judgment below must be reversed, and judgment rendered in favor of the plaintiff.
For the reasons assigned in the case of Hunter, City Tax Collector, v. Wells Fargo Express Company, 134 La. 358, 64 South. 139, it is ordered that the judgment below be reversed, and it is now ordered that the rule sued out herein by the city of Shreveport be made absolute, and that said city do have and recover of the defendant company the sum of $312.50, with legal interest thereon from judicial demand, and costs in both courts.